DETAILED ACTION
This office action is in response to the applicant’s amendments filed on 04/12/2022.
Currently claims 1 and 3-19 are pending in the application.
EXAMINER’S AMENDMENT
Independent claims 1, 8 and 14 are amended with allowable subject matters. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 09/02/2021 has been reconsidered in view of amendment of the claims to both elected and non-elected inventions. Therefore, the restriction requirement dated 09/02/2021 is hereby withdrawn and claims 4-5, 7-13, 16-17 and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
In light of applicant’s amendments filed on 04/12/2022,
Claims 1 and 3-19 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2015/0043267 A1 to Ryoo teaches, a semiconductor memory device (MC_a’; Fig. 8; [0075]; i.e. memory cell) comprising: 
a first wiring (WL, bottom, as annotated on Fig. 8) and a second wiring (WL, top, as annotated on Fig. 8) that are arranged in 5a first direction (x, vertical) and extend in a second direction (y, horizontal) intersecting with the first direction (x, vertical) (Fig. 8; [0075]); 
a third wiring (BL, as annotated on Fig. 8) that is disposed between the first wiring (WL, bottom) and the second wiring (WL, top) and extends in a third direction (it extends inside the 2D viewable plane, which is a third direction ‘z’) (Fig. 8; [0075]), 
the third direction (z) intersecting with the first direction (x) and the second 10direction (y) (in a 3D arrangement all three dimensions, x, y and z intersect at one point; Fig. 8; [0075]); 

    PNG
    media_image1.png
    601
    522
    media_image1.png
    Greyscale

a first phase change layer (132a; [0063]) disposed between the first wiring and the third wiring (as annotated on Fig. 8) (Fig. 8; [0075]); 
a first conducting layer (131a, below 132a) disposed on a surface on a first wiring side (bottom) of the first phase change layer (132a) (Fig. 8; [0064]);  
15a second conducting layer (131a, above 132a) disposed on a surface on a third wiring side of the first phase change layer (132a) (Fig. 8; [0064]); 
a second phase change layer (132a’; Fig. 8) disposed between the third wiring and the second wiring (as annotated on Fig. 8) ([0064], [0075]); 
a third conducting layer (131a’, below 132a’) disposed on a surface on the 20third wiring side of the second phase change layer (132a’) (Fig. 8; [0064], [0075]); and 
a fourth conducting layer (131a’, above 132a’) disposed on a surface on a second wiring side of the second phase change layer (132a’) (Fig. 8; [0064], [0075]), 
Furthermore, US Patent Pub # US 2019/0123103 A1 to Wu teaches, two different materials 130A (thermal conductivity, 3 W/m.K using TaN; [0038]) and 130B (thermal conductivity, 20 W/m.K using TiN or 57 W/m.K using Ta; [0038]) with two different thermal conductivities can be used at the conductive side of the phase change material 140 (Fig. 1; [0037] - [0038]).
However, neither Ryoo nor any cited prior art, appear to explicitly disclose, in context, wherein the first conducting layer and the fourth conducting layer have coefficients of thermal conductivity larger than 25coefficients of thermal conductivity of the second conducting layer and the third conducting layer or smaller than the coefficients of thermal conductivity of the second conducting layer and the third conducting layer; wherein the first conducting layer and the fourth conducting layer or the second conducting layer and the third conducting layer include a plurality of first films and a plurality of-2- 4865-2854-8107.1Atty. Dkt. No. 112806-0133second films, and the plurality of first films and the plurality of second films are arranged in the first direction in alternation and have different coefficients of thermal conductivity.
Examiner’s Note: The examiner notes that there is no motivation for a person with ordinary skill in the art working on the memory device of Ryoo to use conducting layers including a plurality of first films and a plurality of-2- 4865-2854-8107.1Atty. Dkt. No. 112806-0133second films, and the plurality of first films and the plurality of second films being arranged in the first direction in alternation and have different coefficients of thermal conductivity.
Specifically, the aforementioned ‘wherein the first conducting layer and the fourth conducting layer have coefficients of thermal conductivity larger than 25coefficients of thermal conductivity of the second conducting layer and the third conducting layer or smaller than the coefficients of thermal conductivity of the second conducting layer and the third conducting layer; wherein the first conducting layer and the fourth conducting layer or the second conducting layer and the third conducting layer include a plurality of first films and a plurality of-2- 4865-2854-8107.1Atty. Dkt. No. 112806-0133second films, and the plurality of first films and the plurality of second films are arranged in the first direction in alternation and have different coefficients of thermal conductivity,’ is material to the inventive concept of the application at hand to achieve lower power consumption and stable switching operation, thus improving overall device performance.

Amended independent claim 8 is allowable because the closest prior art US Patent Pub # US 2015/0043267 A1 to Ryoo teaches, a semiconductor memory device (MC_a’; Fig. 8; [0075]; i.e. memory cell) comprising: 
a first wiring (WL, bottom, as annotated on Fig. 8) and a second wiring (WL, top, as annotated on Fig. 8) that are arranged in 5a first direction (x, vertical) and extend in a second direction (y, horizontal) intersecting with the first direction (x, vertical) (Fig. 8; [0075]); 
a third wiring (BL, as annotated on Fig. 8) that is disposed between the first wiring (WL, bottom) and the second wiring (WL, top) and extends in a third direction (it extends inside the 2D viewable plane, which is a third direction ‘z’) (Fig. 8; [0075]), 
the third direction (z) intersecting with the first direction (x) and the second 10direction (y) (in a 3D arrangement all three dimensions, x, y and z intersect at one point; Fig. 8; [0075]); 

    PNG
    media_image1.png
    601
    522
    media_image1.png
    Greyscale

a first phase change layer (132a; [0063]) disposed between the first wiring and the third wiring (as annotated on Fig. 8) (Fig. 8; [0075]); 
a first conducting layer (131a, below 132a) disposed on a surface on a first wiring side (bottom) of the first phase change layer (132a) (Fig. 8; [0064]);  
15a second conducting layer (131a, above 132a) disposed on a surface on a third wiring side of the first phase change layer (132a) (Fig. 8; [0064]); 
a second phase change layer (132a’; Fig. 8) disposed between the third wiring and the second wiring (as annotated on Fig. 8) ([0064], [0075]); 
a third conducting layer (131a’, below 132a’) disposed on a surface on the 20third wiring side of the second phase change layer (132a’) (Fig. 8; [0064], [0075]); and 
a fourth conducting layer (131a’, above 132a’) disposed on a surface on a second wiring side of the second phase change layer (132a’) (Fig. 8; [0064], [0075]), 
Furthermore, US Patent Pub # US 2019/0123103 A1 to Wu teaches, two different materials 130A (thermal conductivity, 3 W/m.K using TaN; [0038]) and 130B (thermal conductivity, 20 W/m.K using TiN or 57 W/m.K using Ta; [0038]) with two different thermal conductivities can be used at the conductive side of the phase change material 140 (Fig. 1; [0037] - [0038]).
Furthermore, US Patent Pub # US 2021/0378155 A1 to Qin teaches, whereinKioxia Ref.: G10017028-US-A Our Ref.: 19F311when: thicknesses in the first direction (vertical) of the first conducting layer (310) and the fourth conducting layer (duplicate of 310) are denoted as t1 (preferably less than 40 um; [0048]) (Fig. 4; [0042] –[0048]);  
5thicknesses in the first direction (vertical) of the second conducting layer (320) and the third conducting layer (duplicate of 320) are denoted as t2 (preferably less than 40 um; [0048]) (Fig. 4; [0042] – [0048]); 
However, neither Ryoo nor any cited prior art, appear to explicitly disclose, in context, wherein -4-4865-2854-8107.1Atty. Dkt. No. 112806-0133in the first direction, thicknesses of the first conducting layer and the fourth conducting layer are larger than thicknesses of the second conducting layer and the third conducting layer, or smaller than the thicknesses of the second conducting layer and the third conducting layer; wherein the first conducting layer and the fourth conducting layer or the second conducting layer and the third conducting layer include a plurality of first films and a plurality of-2- 4865-2854-8107.1Atty. Dkt. No. 112806-0133second films, and the plurality of first films and the plurality of second films are arranged in the first direction in alternation and have different coefficients of thermal conductivity.
Examiner’s Note: The examiner notes that there is no motivation for a person with ordinary skill in the art working on the memory device of Ryoo to use conducting layers including a plurality of first films and a plurality of-2- 4865-2854-8107.1Atty. Dkt. No. 112806-0133second films, and the plurality of first films and the plurality of second films being arranged in the first direction in alternation and have different coefficients of thermal conductivity.
Specifically, the aforementioned ‘wherein -4-4865-2854-8107.1Atty. Dkt. No. 112806-0133in the first direction, thicknesses of the first conducting layer and the fourth conducting layer are larger than thicknesses of the second conducting layer and the third conducting layer, or smaller than the thicknesses of the second conducting layer and the third conducting layer; wherein the first conducting layer and the fourth conducting layer or the second conducting layer and the third conducting layer include a plurality of first films and a plurality of-2- 4865-2854-8107.1Atty. Dkt. No. 112806-0133second films, and the plurality of first films and the plurality of second films are arranged in the first direction in alternation and have different coefficients of thermal conductivity,’ is material to the inventive concept of the application at hand to achieve lower power consumption and stable switching operation, thus improving overall device performance.
Amended independent claim 14 is allowable because the closest prior art US Patent Pub # US 2015/0043267 A1 to Ryoo teaches, a semiconductor memory device (MC_a’; Fig. 8; [0075]; i.e. memory cell) comprising: 
a first wiring (WL, bottom, as annotated on Fig. 8) and a second wiring (WL, top, as annotated on Fig. 8) that are arranged in 5a first direction (x, vertical) and extend in a second direction (y, horizontal) intersecting with the first direction (x, vertical) (Fig. 8; [0075]); 
a third wiring (BL, as annotated on Fig. 8) that is disposed between the first wiring (WL, bottom) and the second wiring (WL, top) and extends in a third direction (it extends inside the 2D viewable plane, which is a third direction ‘z’) (Fig. 8; [0075]), 
the third direction (z) intersecting with the first direction (x) and the second 10direction (y) (in a 3D arrangement all three dimensions, x, y and z intersect at one point; Fig. 8; [0075]); 

    PNG
    media_image1.png
    601
    522
    media_image1.png
    Greyscale

a first phase change layer (132a; [0063]) disposed between the first wiring and the third wiring (as annotated on Fig. 8) (Fig. 8; [0075]); 
a first conducting layer (131a, below 132a) disposed on a surface on a first wiring side (bottom) of the first phase change layer (132a) (Fig. 8; [0064]);  
15a second conducting layer (131a, above 132a) disposed on a surface on a third wiring side of the first phase change layer (132a) (Fig. 8; [0064]); 
a second phase change layer (132a’; Fig. 8) disposed between the third wiring and the second wiring (as annotated on Fig. 8) ([0064], [0075]); 
a third conducting layer (131a’, below 132a’) disposed on a surface on the 20third wiring side of the second phase change layer (132a’) (Fig. 8; [0064], [0075]); and 
a fourth conducting layer (131a’, above 132a’) disposed on a surface on a second wiring side of the second phase change layer (132a’) (Fig. 8; [0064], [0075]), 
Furthermore, US Patent Pub # US 2019/0123103 A1 to Wu teaches, two different materials 130A (thermal conductivity, 3 W/m.K using TaN; [0038]) and 130B (thermal conductivity, 20 W/m.K using TiN or 57 W/m.K using Ta; [0038]) with two different thermal conductivities can be used at the conductive side of the phase change material 140 (Fig. 1; [0037] - [0038]).
With the teaching of the combination of Ryoo and Wu, the coefficients of thermal conductivity of the first conducting layer (131a; Fig. 8; Ryoo Reference) and the fourth conducting layer (131a’; Fig. 8; Ryoo Reference) are denoted 10as 
    PNG
    media_image2.png
    24
    28
    media_image2.png
    Greyscale
 (3 W/m.K); and 
coefficients of thermal conductivity of the second conducting layer (131a; Fig. 8; Ryoo Reference) and the third conducting layer (131a’; Fig. 8; Ryoo Reference) are denoted as 
    PNG
    media_image3.png
    28
    33
    media_image3.png
    Greyscale
(20 or 57 W/m.K);
Furthermore, US Patent Pub # US 2021/0378155 A1 to Qin teaches, whereinKioxia Ref.: G10017028-US-A Our Ref.: 19F311when: thicknesses in the first direction (vertical) of the first conducting layer (310) and the fourth conducting layer (duplicate of 310) are denoted as t1 (preferably less than 40 um; [0048]) (Fig. 4; [0042] –[0048]);  
5thicknesses in the first direction (vertical) of the second conducting layer (320) and the third conducting layer (duplicate of 320) are denoted as t2 (preferably less than 40 um; [0048]) (Fig. 4; [0042] – [0048]); 
However, neither Ryoo nor any cited prior art, appear to explicitly disclose, in context, 
    PNG
    media_image4.png
    35
    343
    media_image4.png
    Greyscale
 is larger than 1.7 or smaller 15than 1/1.7; wherein the first conducting layer and the fourth conducting layer or the second conducting layer and the third conducting layer include a plurality of first films and a plurality of-2- 4865-2854-8107.1Atty. Dkt. No. 112806-0133second films, and the plurality of first films and the plurality of second films are arranged in the first direction in alternation and have different coefficients of thermal conductivity. 
Examiner’s Note: The above inequality of 
    PNG
    media_image4.png
    35
    343
    media_image4.png
    Greyscale
cannot be determined from thickness and coefficients of thermal conductivity derived from two separate devices of Wu and Qin. Furthermore, there is no motivation for a person with ordinary skill in the art working on the memory device of Ryoo to use conducting layers including a plurality of first films and a plurality of-2- 4865-2854-8107.1Atty. Dkt. No. 112806-0133second films, and the plurality of first films and the plurality of second films being arranged in the first direction in alternation and have different coefficients of thermal conductivity.
Specifically, the aforementioned ‘wherein the first conducting layer and the fourth conducting layer or the second conducting layer and the third conducting layer include a plurality of first films and a plurality of-2- 4865-2854-8107.1Atty. Dkt. No. 112806-0133second films, and the plurality of first films and the plurality of second films are arranged in the first direction in alternation and have different coefficients of thermal conductivity,’ is material to the inventive concept of the application at hand to achieve lower power consumption and stable switching operation, thus improving overall device performance.
Dependent claims 3-7, 9-13 and 15-19 depend, directly or indirectly, on allowable independent claims 1, 8 and 14, respectively. Therefore, claims 3-7, 9-13 and 15-19 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


07/11/2022